Citation Nr: 1508275	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.   Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the VA Regional Office (RO) in Columbia, South Carolina.

In October 2011, the Veteran testified at a hearing conducted before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing has been associated with the claims file.

A letter dated in December 2014 explained to the Veteran that the VLJ who held his hearing was no longer with the Board and offered him the opportunity for a new hearing.  As no response has been received, the Board concludes that the Veteran does not want another hearing and will proceed to review the case based on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The case was previously remanded in January 2012 to provide the Veteran with a new VA examination.  It appears that the Veteran was afforded an examination in April 2012; however, a copy of such examination report is not in the claims file.  It appears that a hard copy of the examination was transferred to the RO, but never associated with the claims file.  In this regard, there is a duplicate copy of a January 2010 examination, which seems to have been mistaken for the April 2012 examination report.  The claims file does not reflect that a search for the April 2012 report was ever done.  Although a substitute medical opinion based on the evidence of record was obtained in November 2012, such opinion is not adequate.  Therefore, the Board concludes that a remand is necessary to obtain a copy of the April 2012 examination report; if it cannot be located, the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining release of information forms where necessary, take all appropriate action to procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received at the Columbia VA Medical Center (VAMC).  

2.  Obtain and associate with the claims file the report from the April 2012 VA examination conducted at the Columbia VAMC.  If this report cannot be located, the Veteran should be so informed, and notations as to the unavailability of such record and as to the attempts made to obtain the document should be made in the claims file.  

3.  If the April 2012 VA examination report cannot be located, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed bilateral hearing loss and tinnitus.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed bilateral hearing loss and tinnitus are related to the Veteran's military service.  The examiner should address the upward threshold shift in the Veteran's hearing acuity shown at 500 Hertz bilaterally and at 1000 Hertz in the left ear.

If the Veteran does not report for such examination, then the examiner should provide the opinion requested above based on a review of the claims file.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




